           Case 3:19-cv-00054-MMD-CLB Document 25
                                               26 Filed 01/11/21
                                                        01/12/21 Page 1 of 5
                                                                           7


 1   AARON D. FORD
      Attorney General
 2   JEFFERY A. COGAN, Bar No. 4569
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1261
     E-mail: jcogan@ag.nv.gov
 6
     Attorneys for Defendants
 7   Dr. Romeo Aranas and Dr. Michael Minev
 8                              UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10   TYRONE T.H. NALL,
                                                        Case No. 3:19-cv-00054-MMD-CLB
11                         Plaintiff,
                                                           DEFENDANTS’ MOTION FOR
12   vs.                                                 ENLARGEMENT OF TIME TO FILE
                                                             SUMMARY JUDGMENT
13   KIM ADAMSON, et al.,                                       (First Request)
14                         Defendants.
15

16

17            Defendants Romeo Aranas, M.D. and Michael Minev, M.D. by and through counsel,

18   Aaron D. Ford, Attorney General of the State of Nevada, and Jeffrey A. Cogan, Deputy

19   Attorney General, moves this Court for an enlargement of time to move for summary

20   judgment.

21                                      POINTS AND AUTHORITIES

22   I.       INTRODUCTION

23            This is a pro se prisoner civil rights action brought by inmate Plaintiff Tyrone T.H.

24   Nall (Plaintiff) concerning events that allegedly took place at the Lovelock Correctional

25   Center (LCC), asserting claims arising under 42 U.S.C. § 1983. Plaintiff alleged that he

26   suffered from neuropathy and fibromyalgia and was being successfully treated for the

27   associated pain with doses of 300 mg. of Neurontin. (ECF No. 9 at 6). While at Lovelock

28   Correction Center (LCC), Nall’s dosages of Neurontin was increased. (Id. at 6-7). He



                                                    1
        Case 3:19-cv-00054-MMD-CLB Document 25
                                            26 Filed 01/11/21
                                                     01/12/21 Page 2 of 5
                                                                        7


 1   alleged that in December 2016, Nevada Department of Corrections (NDOC) Medical

 2   Director Romeo Aranas dropped Neurontin from being used to treat neuropathy and

 3   fibromyalgia. (Id. at 7.)

 4          Alternative drugs were prescribed which did not work. (Id. at 7). On July 2, 2018,

 5   the current NDOC Medical Director stated that Plaintiff’s denial of prescriptions was a

 6   “decision made outside our facility.” (Id. at 12, 43). Plaintiff alleged that Defendants were

 7   deliberately indifferent to his medical needs in violation of his Eighth Amendment rights.

 8   (Id. at 5, 13-14).

 9          On September 11, 2020, this Court entered its Scheduling Order for Civil Rights

10   Actions Filed by Incarcerated Pro Se Plaintiffs and set the date to file and serve motions

11   for summary judgment by January 11, 2021. (ECF 20.)

12          On November 9, 2020, Plaintiff propounded seven Requests for Production of

13   Documents (First Request) to Michael Minev and three Interrogatories (Second Request)

14   to Romeo Aranas. The Request for Production of Documents seeks Plaintiff’s medical

15   records from 2004 to the present. On December 11, 2020, the undersigned submitted a

16   motion to serve discovery responses. (ECF No. 23). Unbeknownst to the undersigned,

17   defendant Michael Minev’s administrative assistant came down with Covid-19 and Dr.

18   Minev was without support staff for most of December 2020.

19          On December 13, 2020, the undersigned suffered a vitvecus hemorrhage in his left

20   eye, making him unable to see out of that eye. On December 21, 2020, ophthalmologic

21   surgeon, Hardeep S. Dhindsa, M.D., was to perform laser surgery on the undersigned’s

22   left eye, but Dr. Dhinda determined that the better course of treatment was to wait until

23   February 3, 2021, to conduct the surgery. Dr. Dhinda execused the undersigned from

24   work until January 15, 2021, as it is very difficult to read and perform work on the

25   computer due to the temporary blindness of the left eye. See Exhibit A.

26          The undersigned spoke to Dr. Aranas today as to the status of the discovery

27   responses and counsel expects to get them served on Nall by January 19, 2021. The

28   undersigned also emailed Dr. Minev’s assistant, who is still working a limited schedule



                                                  2
           Case 3:19-cv-00054-MMD-CLB Document 25
                                               26 Filed 01/11/21
                                                        01/12/21 Page 3 of 5
                                                                           7


 1   and the assistant will also endeavor to get the discovery back to the Office of the Attorney

 2   General to also have those responses served by January 19, 2021.

 3   II.      LEGAL STANDARD

 4            “For good cause, the court may extend the time prescribed by these rules or by its

 5   order to perform any act, or may permit an act to be done after that time expires.” Fed. R.

 6   Civ. P. 26(b). “The proper procedure, when additional time for any purpose is needed, is to

 7   present to the Court a timely request for an extension before the time fixed has expired

 8   (i.e., a request presented before the time fixed for the purpose in question has expired).

 9   Michaud v. Baker, 3:17-cv-00718-MMD-CBC, 2019 WL 1292679, *1 (D. Nev. March 20,

10   2019) citing Canup v. Miss. Valley Barge Line Co., 31 F.R.D. 282, 283 (D. Pa. 1962). The

11   Canup Court explained that the “practicalities of life” (such as an attorney’s “conflicting

12   professional engagements” or personal commitments such as vacations, family activities,

13   illnesses, or death) often necessitate an enlargement of time to comply with a court

14   deadline. Id. Extensions of time “usually are granted upon a showing of good cause, if

15   timely made.” Id. citing Creedon v. Taubman, 8 F.R.D. 268, 269 (D. Ohio 1947). The good

16   cause standard considers a party’s diligence in seeking the continuance or extension. See

17   In re Western States Wholesale Natural Gas Antitrust Litigation, 715 F.3d 716, 737 (9th

18   Cir. 2013) citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.

19   1992).

20   III.     ARGUMENT

21            Defendants’ request is timely as the deadline to file a motion for summary

22   judgment is January 11, 2021. (ECF No. 20.) The Office of the Attorney General (OAG),

23   in accordance with Governor Sisolak’s Stay at Home 2.0 order, has required all

24   employees, including support staff, to return to a completely remote workplace. New

25   challenges have arisen regarding deadlines and the undersigned obtaining assistance in

26   filing for summary judgment. Neither Dr. Minev’s assistant contracting Covid-19 nor the

27   undersigned suffering a vitvecus hemorrahage were contemplated and the illness of both

28   have caused a small delay in this proceeding. Canup recognized illness as a valid reason



                                                  3
        Case 3:19-cv-00054-MMD-CLB Document 25
                                            26 Filed 01/11/21
                                                     01/12/21 Page 4 of 5
                                                                        7


 1   for an extension of time to be granted. This Motion is timely as it is being filed on the

 2   date that dispositive motions are due.

 3          Had the summary judgment motion been filed on January 11, 2021, the

 4   undersigned would have requested that Nall receive additional time of at least 17 days

 5   after service of the discovery responses. Defendants request an extension of seven (7) days

 6   to January 19, 2021 to allow Defendants to complete the motion and possibly include the

 7   discovery responses in support of summary judgment.

 8          Defendants propose that the undersigned file a notice with the Court stating that

 9   the outstanding discovery has been served to allow the Court to advise Nall when his

10   responsive pleading to Defendants’ summary judgment is due.

11   III.   CONCLUSION

12          Based on the foregoing, Defendants respectfully request that this Honorable Court

13   grant their Motion for Enlargement of Time (First Request) and allow them up to and

14   including Tuesday,
               Monday,January
                        January
                              19,19, 2021,
                                  2021,     to file
                                        to file theirtheir motion
                                                      motion       for summary
                                                             for summary        judgment.
                                                                          judgment.

15          DATED this 11th day of January, 2021
                                         AARON D. FORD
16
                                         Attorney General
17
                                       By:    /s/ Jeffrey A. Cogan
18
                                              JEFFREY A. COGAN, Bar No. 4569
19                                            Deputy Attorney General
20
                                              Attorneys for Defendants
21

22                                               IT IS SO ORDERED.

23                                               Dated: January 12, 2021

24
                                                 ___________________________________
25                                               UNITED STATES MAGISTRATE JUDGE

26

27

28


                                                    4
        Case 3:19-cv-00054-MMD-CLB Document 25
                                            26 Filed 01/11/21
                                                     01/12/21 Page 5 of 5
                                                                        7


 1                                     CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

 3   on this 11th day of January, 2021, I caused to be served a copy of the foregoing, DEFENDANTS’

 4   MOTION FOR ENLARGEMENT OF TIME TO FILE SUMMARY JUDGMENT (First

 5   Request) , by U.S. District Court CM/ECF Electronic Filing to:

 6

 7

 8   Tyrone T.H. Nall #55462
     Care of LCC Law Librarian
 9   Lovelock Correctional Center
     1200 Prison Road
10   Lovelock, Nevada 89419
     lcclawlibrary@doc.nv.gov
11

12

13

14                                                         An employee of the
                                                           Office of the Attorney General
15

16

17

18

19

20

21

22

23

24

25

26

27
28



                                                       5
Case
 Case3:19-cv-00054-MMD-CLB
      3:19-cv-00054-MMD-CLB Document
                             Document25-1 Filed01/12/21
                                      26 Filed  01/11/21 Page
                                                          Page61ofof72




           EXHIBIT A

                        Dr. Note




           EXHIBIT A
Case
 Case3:19-cv-00054-MMD-CLB
      3:19-cv-00054-MMD-CLB Document
                             Document25-1 Filed01/12/21
                                      26 Filed  01/11/21 Page
                                                          Page72ofof72
